Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 1 of 27




            EXHIBIT 6
      Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 2 of 27




STATE OF NORTH CAROLINA                            IN THE GENERAL COURT OF
                                                           JUSTICE
WAKE COUNTY                                        SUPERIOR COURT DIVISION
                                                            18   cvs 014001
Conunon Cause; et al

                      Plaintiffs,            DALTON L. OLDHAM'S AFFIDAVIT
                                             IN SUPPORT OF GEOGRAPHIC
        v.                                   STRATEGIES LLC'S MOTION TO
                                             DESIGNATE DOCUMENTS
Representative David R. Lewis, in            CONFIDENTIAL OR HIGHLY
his official capacity as senior              CONFIDENTIAL AND FOR
chairman of the House Select                 ADDITIONAL REQUESTS FOR
Conunittee on Redistricting, et al           RELIEF

                      Defendants.


       Dalton Lamar Oldham, after being duly sworn, states the following:

 1.    I am the current sole owner of Geographic Strategies, LLC ("Strategies") and

       the property listed on the itemization log ("Log") tendered to the Court by my

       counsel was created by Strategies, and Strategies owns it. In addition, parts of

       the property are fairly characterized as Strategies' intellectual property or

       trade secrets and are subject to legal privileges which should shield the property

       from discovery on grounds such as attorney-client privilege, trade secrets,

       attorney work product and work produced subject to Strategies' contractual

       obligation to keep documents confidential.        The brief tendered herewith

       contains the legal basis on which the property should be marked confidential

       under this Court's protective order previously entered in this case. In addition,

       Strategies was required to hire Consilio, Inc., a national electronic discovery

       firm , ("Consilio") as an expert vendor in electronic data searches to compile the
 Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 3 of 27




     Log, and the Consilio affidavit attached herein discusses the methods and

     processes used to evidence Strategies' claim. My counsel advises me he has

     attempted to settle this matter with Plaintiffs' counsel without success.

2.   I am a graduate of the University of South Carolina and its law school. Since

     1989 until present time, I have been a licensed attorney in good standing in

     South Carolina, and except as noted herein, I have practiced in both federal and

     state courts continuously since 1989.    My legal practice focuses on the law of

     democracy. Prior to my return to private practice, I served as Federal Election

     Commission Chairman Don McGahn's counsel. In addition, I served as legal

     counsel to the members of the U.S. Census Monitoring Board.          In private

     practice, I have worked on issues of campaign finance, election recounts, and

     redistricting law. I have also given legal advice to Republican candidates and

     elected officials.   I write and speak frequently in this field including at

     numerous seminars and symposiums focusing on redistricting, the census, free

     speech, campaign finance and election law.      The American Bar Association

     published a paper I wrote in The Census, the Court, and Redistricting, in

     CENSUS 2000: CONSIDERATIONS AND STRATEGIES FOR STATE AND LOCAL

     GOVERNMENT (Benjamin E. Griffith ed., American Bar Association 2000).       My

     legal experience in this work began in the 1990s and continues today.

3. I am a solo practitioner. While I presently serve as "Redistricting Counsel" to

     the Republican National Committee (RNC) under the direction of its Chief

     Counsel, I have other private clients in my individual capacity. Representative



                                          2
 Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 4 of 27




   cases in which I have appeared as private counsel include: Larios v. Cox, 305 F.

   Supp. 2d 1335, 2004 U.S. Dist. LEXIS 2994 (N.D. Ga., Feb. 20, 2004); Smith v.

   Beasley, 946 F. Supp. 1174 (D.S.C. 1996); LULAC v. Perry, 567 U.S. 966, 133 S.

   Ct. 96 (2012); Bethune-Hill v. Va. State Bd. of Elections, 141 F. Supp. 3d 505

   (E.D. Va. 2015); Petteway v. Galveston, Civil Action No. 3:11-cv-511, 2012 U.S.

   Dist. LEXIS 193042 (S.D. Tex. May 22, 2012); and Johnson v. Miller, 922 F.

   Supp. 1552 (S.D. Ga. 1995). As a similar example, I have served as co-counsel

   in the following recent cases involving the 2011 redistricting: Dickson v. Rucho,

   11 CVS 16896, 11 CVS 16940 (Consolidated), 2013 NCBC LEXIS 53 (Sup. Ct. Wake

   Cnty. 2013); Harris v. McCrory, 159 F. Supp. 3d 600 (M.D.N.C. 2016); N.C. State

   Conference of the NAACP v. McCrory, 831 F.3d 204 (4th Cir. 2016); and Covington v.

   North Carolina, 316 F.R.D. 117 (M.D.N.C. 2016). I have also assisted the legislature

   in its Voting Rights Act Section 5 submission in 2011 to the Department of Justice.

4. In late 1989, while I was associate counsel for redistricting at the RNC, I met

   Dr. Thomas Hofeller while he was serving as Director of the National

   Republican Congressional Committee's (NRCC) redistricting office. From 1989

   until 1993, we worked together developing unique analytical methods, which

   we then applied during the 1990 redistricting cycle. Dr. Hofeller left the NRCC in

   1993 to join a software firm on the West Coast.           In 1998, he returned to

   Washington, D.C. as staff director to the Census Subcommittee of the US House

   of Representatives.      Because I was then counsel to the congressionally

   appointed members of the US Census Monitoring Board, we renewed our close

   working relationship.

                                          3
 Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 5 of 27




5. In 2000, both Dr. Hofeller and I returned to the RNC. This time I was the

     redistricting counsel, and Dr. Hofeller was the redistricting director. At all

     times during this period Dr. Hofeller and I were employed by and worked at the

     direction and control of the Chief Counsel of the RNC. In order to provide legal

     and demographic expert services to the RNC's Counsel's Office and to its

     members and affiliates, we developed intellectual processes by which effective

     redistricting legal strategies were created.    In the 2000 cycle, Dr. Hofeller

     provided the demographic expertise, based upon our methods, that allowed me

     to give legal advice in anticipation of litigation to affiliated Republican groups

     in many states, including North Carolina.

6. A national redistricting cycle begins when all interested parties make

     preparations for the release of the Census redistricting data. Census

     redistricting data begins to be released early in the first year of the decade, and

     all Census redistricting data will be released by Aprill of that year. Both major

     political parties employ attorneys, expert witnesses and staff who prepare for

     the reapportionment of Congress and the redistricting of national and state

     legislatures. All county commissioners, school boards, city councils and other

     representative local government boards are similarly affected.

7.    In early 2010, Dr. Hofeller and I were rehired by the RNC Chief Counsel and

     resumed our roles from the 2000 cycle. This was the first cycle of redistricting

     following the passage of the McCain-Feingold legislation, which significantly

     modified the regulation of federal campaign finance and influenced how the



                                           4
 Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 6 of 27




   national party committees could raise and spend funds. As a result of this act,

   the RNC resolved to contract legal and Voting Rights Act (VRA) compliance

   services involving redistricting. In June 2011, Dr. Hofeller and I chartered

   Strategies to continue the work we had previously done separately for the RNC

   and the Republican State Leadership Committee (RSLC).

8. Strategies' relationship with the RNC was memorialized by a written

   agreement, a copy of which is attached hereto and incorporated herein as

   Exhibit 1. Mter the initial written agreement with the RNC, the agreement was

   extended several times, and work continued through July 2018 under this

   arrangement. The payments to Strategies have been disclosed regularly in

   RNC Federal Election Commission reports and categorized as legal and VRA

   compliance services.

9. Strategies' agreement with the RNC provides that "any and all ... information

   provided to, generated by, or otherwise becoming known to [Strategies], its

   directors, officers, employees, consultants, or agents in connection with or

   incident to this AGREEMENT, is privileged and confidential information in any

   form, and [Strategies] will not retain, duplicate, distribute, or otherwise use any

   such information, in any manner, or for any purpose not necessary to the

   furtherance of the terms of this AGREEMENT." See Exhibit 1.

10.All of the work produced by Dr. Hofeller and myselffor the RNC from June 2011

   through July 2018 was performed pursuant to this agreement and is property

   belonging to Strategies. Strategies' work done for the RSLC operated under a



                                         5
 Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 7 of 27




   similar agreement.    At no time did I or Dr. Hofeller transfer ownership of

   Strategies' work to Dr. Hofeller's wife or his daughter. No one other than myself

   was legally authorized to transfer Strategies' property or disclose it at any time,

   including Dr. Hofeller.

11. In the 2001 redistricting cycle and thereafter, Dr. Hofeller and I used our

   expertise and experience to develop our own approach to recurring legal and

   demographic issues. In my practice, I was able to memorialize some of my

   advice in a series of manuals containing articles, the distribution of which was

   restricted to those attorneys representing the RNC or affiliated organizations

   or individuals. I have located both manuals in the electronic data which the

   Plaintiffs have obtained. In my view, the manuals contain both my legal advice

   in anticipation oflitigation to my clients, which my clients have not waived, and

   my work product. When Strategies was formed, I contributed these documents

   and my expertise in this field to Strategies. This body of knowledge grew over

   the last decade as the law changed with every Supreme Court decision, and Dr.

   Hofeller and I analyzed more plans involving redistricting.

12. Dr. Hofeller also contributed his own expertise to Strategies. At the beginning

   of the 2011 redistricting cycle, Dr. Hofeller attempted to acquire as many

   redistricting proposals around the country as possible in an attempt to glean

   any trends or strategies present in these proposals that could be useful to our

   clients. This knowledge was an essential part of the strategic legal services

   Strategies offered its clients, including the RNC. Clients would email maps to



                                         6
 Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 8 of 27




   our office, and we would perform an intense legal and demographic review and

   attempt to provide an appropriate legal strategy that would meet our clients'

   political requirements. This type of expertise was particularly helpful to clients

   who were not in charge of the redistricting process in their states or wanted

   confidential advice.   Dr. Hofeller had his own specialized and proprietary

   redistricting methods for using Maptitude software to help Strategies' clients

   develop redistricting plans or offer alternative districting ideas. Dr. Hofeller's

   expertise was unique among demographic expert witnesses. He began creating

   computer programs to facilitate mapping in redistricting as an undergraduate,

   and he continued this work at the Rose Institute for his graduate work. As

   computer technology improved, he was a cutting-edge expert in its use.

13. Dr. Hofeller's examination of maps included examination of the census data

   and election data over numerous elections in a given geographic area. He would

   analyze trends in an area to be redistricted using his own methods which he

   enhanced with time and experience.

14. Strategies' services were limited to situations where Dr. Hofeller and I were

   employed as independent contractors to provide legal and expert consulting

   services and not to be called to trial. If a client wanted me to appear as counsel

   in court or Dr. Hofeller as an expert witness at trial, the client would retain us

   separately. We would separately enter into individual engagements to provide

   detailed advice. Dr. Hofeller or I were separately retained in connection with

   redistricting work in four states and three counties which appear to have



                                        7
 Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 9 of 27




   materials in the data provided to my counsel and experts: North Carolina,

   Virginia, Arizona and Missouri, and Nueces County and Galveston County,

   Texas and in Nassau County, New York. Each of these contracts had different

   obligations regarding confidentiality, however, in most cases, Strategies, Dr.

   Hofeller and I were obligated by contract to keep our work for each client

   confidential.   During our review of the Hofeller Files, we have uncovered

   confidential communications made by these clients to me or Dr. Hofeller, and

   we have notified counsel for these entities of this action and the possibility that

   confidential files may be exposed. I view this as my ethical duty to protect my

   clients' confidential information.    I would support any motion to protect

   confidential information filed on their behalf.

15. Based on my review of the Hofeller Files, it appears that Dr. Hofeller's pattern

   and practice in the ordinary course of business was to retain copies of almost

   all of his substantive work, including complete backups of his Strategies' laptop.

16. I was not aware of these backup files until sometime after Dr. Hofeller's

   daughter was subpoenaed by the Plaintiffs in this case and had turned over

   storage devices containing Strategies' confidential and proprietary data. When

   I learned of the extent of the documents provided to the Plaintiffs, I retained

   counsel, consulted with my clients and began efforts to claw back documents

   which would have been withheld from production had I known of their existence

   or had I received a subpoena to produce them. I am able, with assistance of our

   document review team, to distinguish between files that belong to Strategies,



                                         8
Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 10 of 27




   the RNC, the RSLC and the private clients of Dr. Hofeller and myself.

17. Dr. Hofeller apparently kept files of data organized by states and political

   entities which were serviced by Strategies. An index of his files and the devices

   produced herein under his filing methodology is attached as Exhibit 2 and was

   produced to us by the Legislative Defendants. We have reviewed it, and on

   information and belief, it is accurate. The states we advised through Strategies

   include the following: Alabama, Alaska, Arkansas, California, Colorado,

   Connecticut, Delaware, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa,

   Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan,

   Minnesota, Mississippi, Montana, Nebraska, Nevada, New Hampshire, New

   Jersey, New Mexico, New York, North Dakota, Ohio, Oklahoma, Oregon,

   Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee, Texas,

   Utah, Vermont, Washington, West Virginia, Wisconsin, and Wyoming. Thus,

   documents in these files belong to Strategies.

18. All maps created and retained by Dr. Hofeller, m my v1ew, are either

   proprietary, confidential or Dr. Hofeller's work-product which he used to create

   a data library to enhance Strategies' ability to service its clients.

19. The map files are difficult to review by people not familiar with their suffixes

   because computers without specialized GIS systems tend to turn block

   assignment files into nonsensical data files or into shape files which require

   additional manual work to restore the block assignment file. With the

   assistance of the review team Strategies assembled, and the index of the



                                         9
 Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 11 of 27




   Hofeller Files provided by the Legislative Defendants, I was able to distinguish

   between map files belonging to Strategies and map files belonging to Dr.

   Hofeller's individual clients. Log 1 submitted herewith itemizes these map files

   of Strategies.

20. As maps were sent to me and Dr. Hofeller, we would review and analyze the

   maps to understand the demographic and legal logic behind them, to reverse

   engineer them when possible, and to keep the maps if needed for further use.

21. Also among the Hofeller Files were thousands of standard document files, e.g.,

   emails, Microsoft Word files, PDFs, etc. All of these documents were reviewed

   and independently logged by Consilio.        Some of these documents were

   identifiable as Strategies' documents based on the file path name.       Others

   required a document by document assessment.         Log 2 submitted herewith

   itemizes these individual documents.

22. With respect to state legislatures with which I or Dr. Hofeller had a separate

   contract to provide legal, consulting, and/or expert witness services, the work

   we produced was outside the scope of the contract with the RNC or RSLC.

   However, many of the documents concerning the work we performed for these

   other clients was maintained in Strategies' data library on Strategies'

   computers and became part of our proprietary information.

23. To assist Strategies with the electronic data search, I have employed the

   services of Consilio and another consultant familiar with the files, under the

   direction of my counsel, to review the documents. My counsel's partners and



                                       10
 Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 12 of 27




   employees have used the results of the review conducted by our review team to

   produce the Log submitted to the Court. The information contained on the

   devices is mixed with personal information, Strategies' information, private

   client information, and unreadable computer data. Our Log provides the Court

   with an itemization of a number of categories and, in the reviewer's view, the

   likely holder of any privilege of the documents

24. Dr. Hofeller's work in the field of redistricting is highly technical, requiring

   expertise which is improved over time with exposure to new strategies, tactics

   and methods of analysis as they arise.        Drawing legally compliant districts

   requires a level of professional expertise which Strategies was able to give to its

   clients.   For example, Dr. Hofeller was able to determine for a client what

   percentage of minority voters would be needed in order to have a realistic

   opportunity of electing a candidate of the minority community's choice in a

   district, as required for compliance with the Voting Rights Act. This is never a

   single number.      It varies dramatically depending on the non-minority

   population which is included in the district and the election methods employed.

   In addition, Dr. Hofeller would examine population growth or decline in

   potential legislative districts by demographic segment.        This analysis was

   absolutely critical for attorneys making the legal determinations in anticipation

   oflitigation of whether districts complied with the Voting Rights Act as well as

   the one person one vote principle.        The attorneys providing legal advice to

   redistricting clients could not do their job without Dr. Hofeller's assistance and



                                        11
Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 13 of 27




   expertise. Dr. Hofeller's expert analysis also assisted attorneys when providing

   advice to redistricting clients on one person one vote issues and political

   gerrymandering issues. The experience of Dr. Hofeller over time allowed him

   to create his own methods and manner of analyzing electoral and demographic

   data. Dr. Hofeller contributed these methods to Strategies and used them to

   advise his separate clients. The results of his experiments and work were kept

   by him in an electronic data library for his use and reference for existing and

   future clients.

25. Dr. Hofeller kept the books and records of Strategies.      Dr. Hofeller and I

   allocated all Strategies' proceeds according to the records he kept. Dr. Hofeller

   received a check in July very shortly before his death which fully compensated

   Dr. Hofeller for any value which he held in Strategies at that time.         All

   remaining monies in any Strategies' account after that payment were owed to

   me.

26. I earn my living by working in the election law field. Clients hire me for my

   ability to provide confidential, sound legal advice. In addition, I appear or

   advise attorneys adverse to the interests of those which Poyner and Spruill,

   Perkins Coie, and Arnold and Porter regularly, represent.          To have my

   intellectual property, including my advice to clients and the manuals I have

   prepared exclusively for Republican Party affiliated attorneys, allows them to

   understand my legal view of redistricting cases. This enables them to have a

   strategic advantage and is disabling to me in my practice. The disclosure of



                                       12
Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 14 of 27




 these files to the media and the public has harmed my professional reputation

 in the community in which I practice. The destruction of these documents or

 their return and a list of the names of third parties to whom they have been

 disclosed would in some small part restore the damage which has been done to

  my reputation by the misuse of the discovery process in this case.




                                      13
       Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 15 of 27




Sworn and subscribed to
before me this .;:!3 day of                    Margaret T. Bell
  ft u ~~;.;st--.2019.                          Nofa!Y Public
                                             Rockingham County
                                               NoM Carotlna
                                        Mv Commission EiOires ll21L2020


mei/Vtb~
Notary P lie

My Commission Expires: --<-;-f/'-'-JL...:..!
                                    J- J-J/'---;;t..
                                                 _ O-=-rfl-.
                                                         _0__
                            I                7
   Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 16 of 27




                           CERTIFICATE OF SERVICE

      I hereby certify that I have this day served the foregoing upon all parties to
this matter by placing a copy in the United States Mail, First Class, postage
prepared and addressed as follows:

                             Edwin M. Speas, Jr.
                              Caroline P. Mackie
                              Poyner Spruill LLP
                      301 Fayetteville Street, Suite 1900
                              Raleigh, NC 27601
                          espeas@poynerspruill.com
                         cmaddeqlmovner pntil L. om
     Counsel for Common Cause, the North Carolina Democratic Party, and the
                             Individual Plaintiffs

                                    R. Stanton Jones
                                    David P. Gersch
                                Elisabeth S. Theodore
                                 Daniel F. Jacobson
                        Arnold and Porter Kaye Scholer LLP
                            601 Massachusetts Ave., N.W.
                            Washington, D.C. 20001-3743
                           stanton.jones@arnoldporter. com
                           david.gersch@arnoldporter.com
                        elisabeth. theodore@arnoldporter .com
                         claniel.j aco b son(c~ar nol dp orter . com
              Counsel for Common Cause and the Individual Plaintiffs

                                  Marc E. Elias
                                 Aria C. Branch
                                 Abba Khanna
                                Perkins Coie LLP
                              700 13th Street, N.W.
                           Washington, D.C. 20005-3960
                             MElias@perkinscoie.com
                            ABranch@perkinscoie.com
                            AKhanna@ erkinscoie.com
              Counsel for Common Cause and the Individual Plaintiffs

                                 Amar Majmundar
                               Stephanie A. Brennan
                                   PaulM. Cox
                              NC Department of Justice
                                   P.O. Box 629

                                             15
 Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 17 of 27




                                114 W. Edenton St.
                                Raleigh, NC 27602
                            iiiU Hj rnundm·ti(nc;do · .ggv
                               s brennan@ncdoj.lf<.lV
                                  1 t:_(!.XQ:t't1£_ l qj .o·oy
Counsel for the State Board of Elections and Ethics Enforcement and its members

                              John E. Branch III
                              Andrew D. Brown
                            Nathaniel J. Pencook
                              H. Denton Worrell
                         Shanahan Law Group, PLLC
                         128 E. Hargett St., Suite 300
                              Raleigh, NC 27601


                       d wonell@s han a hanla w 0 To u .co Ill
                      n ncook@ ham!haqjawgr_t_u .!;Om
                     Counsel for the Defendant-Intervenors




                              E. Mark Braden
                              Richard B. Raile
                             Trevor M. Stanley
                              Elizabeth Scully
                           Katherine McKnight
                          Baker & Hostetler, LLP
                   1050 Connecticut Ave., N.W., Suite 1100
                        Washington, D.C. 20036-5403
                           rraiJergb· kerlaw. com

                            t


                                        16
Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 18 of 27




  Dated: August   fk} ,2019

                              Robert Neal H mter , Jr.
                              NC State Bar No. 5679
                              HIGGINS BENJAMIN, PLLC
                              101 W. Friendly Ave., Suite 500
                              Greensboro, North Carolina 27401
                              Email: rnhunterjr@greensborolaw.com
                              Telephone: (336) 273-1600
                              Facsimile: (336) 27 4-4650




                              ~;). ~ 0 J?IJT/~.
                              Kenneth J. Gumbiner
                              NC State Bar No. l.2_$)-t
                              HIGGINS BENJAMIN, PLLC
                              301 N. Elm Street, Suite 800
                              Greensboro, North Carolina 27401
                              Email: kgumbiner@greensborolaw.com
                              Telephone: (336) 273-1600
                              Facsimile: (336) 274-4650




                              Counsel for Geographic Strategies




                                     17
Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 19 of 27




                         Exhibit 1
             Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 20 of 27
' ' '   ".



 Republican
 National
 Committee
 Counsel's Office
                                                                June 6, 2011

              Dr. Thomas Hofeller
              Geographic Strategies, LLC
              1119 Susan Street
              Columbia, South Carolina 29210

             Dear Dr. Hofeller:

             Upon the proper signatures by all parties hereto, this letter will serve as the AGREEMENT
             between you, Thomas Hofeller for Strategic Direction ("INDEPENDENT CONTRACTOR"),
             and the Republican National Committee ("RNC").

             This AGREEMENT is made and entered into this 6th day of June 2011, by and between
             the RNC, an unincorporated association organized in the District of Columbia with its
             principal offices located at 310 First Street, S.E., Washington, D.C. 20003 and
             Geographic Strategies, LLC, with principal offices Located at 1119 Susan Street, Columbia,
             South Carolina, 29210. In consideration of the mutual promises set forth herein and for
             good and valuable consideration, the receipt and sufficiency of which is hereby
             acknowledged by the parties, RNC and INDEPENDENT CONTRACTOR hereby agree
             as follows:

             The WORK AND SERVICES to be performed by the INDEPENDENT CONTRACTOR under
             this AGREEMENT will be principally to provide legal strategy and legal support services in
             furtherance of the RNC's redistricting efforts under the direction of RNC Chief Counsel John
             Phillippe. INDEPENDENT CONTRACTOR agrees to work with RNC staff and consultants in
             coordinating and implementing WORK AND SERVICES as directed, and to provide status
             reports to the RNC Chief Counsel as requested.

             Both parties agree to the following requirements as related to the aforementioned WORK AND
             SERVICES:

                 1.       INDEPENDENT CONTRACTOR will provide accurate status reports as requested.

                 2.       INDEPENDENT CONTRACTOR will only use materials approved by the RNC if
                          publishing articles or materials on the RNC's behalf.

             During the course of performance of this AGREEMENT, INDEPENDENT CONTRACTOR may
             come into the possession of confidential information that pertains to the RNC's business,
             including, but not limited to, records, papers, reports, descriptive and pictorial material, printed or
             written technical information, drawings, re productions, samples, models, lists, strategies and
             procedures. INDEPENDENT CONTRACTOR acknowledges that any and all of the foregoing,
                    Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 21 of 27
j   •   •   ~ · .




                     along with any and all other information provided to, generated by, or otherwise becoming known
                     to INDEPENDENT CONTRACTOR, its directors, officers, employees, consultants, or agents in
                     connection with or incident to this AGREEMENT, is privileged and confidential information in
                     any form, and INDEPENDENT CONTRACTOR will not retain, duplicate, distribute, or
                     otherwise use any such infonnation, in any manner, or for any purpose not necessary to the
                     furtherance of the terms of this AGREEMENT. Confidential information will not be willfully or
                     negligently divulged or made accessible to any third party. Confidential information as described
                     above is the exclusive property of the RNC and will be immediately returned to the RNC upon
                     request or upon completion of this AGREEMENT.

                    INDEPENDENT CONTRACTOR agrees and shall instruct its employees, if any, that all
                    services, records, papers, reports, descriptive and pictorial material, printed or written technical
                    information, drawings, reproductions thereof, samples, and models produced by INDEPENDENT
                    CONTRACTOR during its performance of the WORK AND SERVlCES under this
                    AGREEMENT shall be considered ''works made for hire," and are the exclusive property of the
                    RNC, the nature and contents of which shall not be disclosed to others without the prior written
                    permission of the RNC.

                    INDEPENDENT CONTRACTOR may not retain any third party to assist with or provide
                    additional WORK AND SERVlCES without the express written authorization of the RNC.

                    In return for and upon satisfactory completion of the WORK AND SERVICES performed by the
                    INDEPENDENT                                      . the RNC        to     INDEPENDENT
                    CONTRACTOR a Fee of                                                                   per
                    month. The Fees payable to INDEPENDENT CONTRACTOR for any                             the
                    term hereof which is for less than one (1) month shall be a prorated portion of the Fees,
                    based upon a thirty (30) day month.

                    INDEPENDENT CONTRACTOR shall submit an invoice for any and all WORK AND
                    SERVICES completed Wlder this AGREEMENT in order for Fees to be paid.
                    Additionally, the RNC shall reimburse INDEPENDENT CONTRACTOR for pre-
                    approved, out-of-pocket expenses for long distance telephone, mail delivery services,
                    postage, travel and travel related living expenses cOJmected to the performance of the
                    WORK AND SERVICES. Any remaining travel expenses shall be reim
                                 in accordance with RNC policy. Any and all expenses
                    reimbursement by INDEPENDENT CONTRACTOR shall be paid at the sole discretion
                    oftheRNC.

                    INDEPENDENT CONTRACTOR acknowledges and agrees that the Fees paid (if any) by the
                    RNC to the INDEPENDENT CONTRACTOR are based on an independent contractor
                    relationship and in no way shall be construed to create any manner of agency or employment
                    relationship. INDEPENDENT CONTRACTOR shall enter into no contract or agreement on
                    behalf of the RNC without the prior approval of an employee of the RNC authorized to grant such
                    approval. INDEPENDENT CONTRACTOR acknowledges sole responsibility for the payment of
                    any taxes that might be applicable with respect to compensation earned for the services provided
                    pursuant to this AGREEMENT and agrees that INDEPENDENT CONTRACTOR will make
                    timely payment of such taxes. INDEPENDENT CONTRACTOR further agrees to fully indemnify
                    the RNC from any and all liability, including penalties, interest, attorneys fees, costs, or unpaid taxes,
                    that might be assessed against the RNC for not withholding or paying taxes on such compensation
                    provided to INDEPENDENT CONTRACTOR.


                                                                     2of4
Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 22 of 27




 INDEPENDENT CONTRACTOR acknowledges and agrees that INDEPENDENT
 CONTRACTOR is subject to, throughout the duration of this AGREEMENT, a continuing duty
 to disclose to the RNC any actual or potential conflicts of interest. Conduct that interferes with
 operations, promotes self-dealing, brings discredit to the RNC, or is offensive to RNC members
 or employees will result in the termination of this AGREEMENT.                   INDEPENDENT
 CONTRACTOR may not obtain any improper personal benefit by virtue of its relationship with
 the RNC, and agrees to avoid even the appearance of impropriety. If any questions arise as to
 whether certain conduct is appropriate, the RNC Counsel's Office should be consulted.

 INDEPENDENT CONTRACTOR acknowledges and agrees that the RNC's insurance policies
 do not extend coverage or benefits to INDEPENDENT CONTRACTOR, and that
 INDEPENDENT CONTRACTOR is solely resp<msible for acquiring and/or maintaining any
 insurance coverage desired by INDEPENDENT CONTRACTOR. Both Parties agree to
 indemnity, defend, reimburse and hold harmless the other Party and its members, officers,
 employees, agents and volunteers against any and all claims, demands, liabilities, actions,
 damages, costs, and expenses related thereto, including attorneys' fees, court costs, and other
 litigation expenses, and against all damages and liabilities of any kind or nature whatsoever,
 arising from, or attributable to, any negligent or unauthorized performance by the other Party in
 connection with this AGREEMENT. The Parties agree that the members, officers, employees,
 and agents of the other Party shall not be personally liable for any debt, liability, or obligation of
 the respective Parties. The Parties agree that, like all person, corporations, or other entities
 extending credit to, contracting with, or having any claim against the other Party, they may only
 look to the funds and property of the entity for payment of any debt, damages, judgment, decree
 or any money that may otherwise become due or payable to them from the other Party.




Neither party shall be liable to the other party for any delay or failure in the performance of its
obligations under this AGREEMENT or otherwise if such delay or failure arises from any cause
or causes beyond the control of such party including, without limitation, labor shortages or
disputes, strikes, other labor or industrial disturbances, delays in transportation, acts of God,
floods, lightening, fire, epidemic, shortages of materials, rationing, utility or communication
failures, earthquakes, casualty, war, acts of the public enemy, explosives, riots, regulations or
orders by the government, or subdivision thereof.

The Republican National Committee is an unincorporated association created by The Rules of the
Republican Party adopted on September l, 2008, by the Republican National Convention in Saint
Paul, Minnesota. ·The members, officers, employees and agents of the Republican National
Committee, as well as the members of the Executive Committee of the Republican National
Committee, shall not be personally liable for any debt, liability, or obligation of the Republican
National Committee. All persons, corporations or other entities extending credit to, contracting
with, or having any claim against the Republican National Committee, may look only to the funds


                                                3 of4
Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 23 of 27
 ..

 and property of the Republican National Committee for payment of any such contract or claim or
 for the payment of any debt, damages, judgment or decree or any money that may otherwise
 become due or payable to them from the Republican National Committee.

 Either party to this AGREEMENT may tet:minate said AGREEMENT with or without cause
 upon thirty (30) day written notice to the other party. Activities covered by this AGREEMENT
 shall become effective ilil~esietely\and shall continue for a period of no longer than December
 31, 2011, unless terminated earlier. Rd!CIIIIih:~ly ~Jrml~j Ai)'a'IJ.J '-.0 11

 This AGREEMENT constitutes. the entire AGREEMENT between the RNC and the
 INDEPENDENT CONTRACTOR. There are no other promises, agreements or warranties
 affecting it.

 IN WITNESS WHEREOF, the parties have caused this AGREEMENT to be executed on their
 behalf by their respective, duly authorized, proper signatories.




 ACCEPTED AND AGREED TO:

 For Geographic Strategies:
 ("INDEPENDENT CONTRACTOR")


 ~f~                                               Jeff La
                                                   Chiefo
  Jh'& fi,l'..,f.,'/ g r;.,lf$'W_,_,
 Title
                                                   Date




 Federal I Corporate Tax ID




                                                4 of4
Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 24 of 27




                         Exhibit 2
                                                   Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 25 of 27

Search Report
Keyword                                 Metric ESOOOlA (Ales) ES0002A·1 (Email) ESOOOZA-1 (Ales) ES0002A-VM (Ales) ES0003A (Ales). £500048 (Email) ES0004B (Ales) ESOOOSA (Ales) ES0006A (Ales) ES0007C-1 (Email) ES0007C-1 (Ales)
Alabama ORAL                            Docs               46                 91            1,214            1,086             24             1, 672        2.853             10             24                 1            1.440
Alaska OR AK                            Docs               12                 37            1,944            1, 286             4                795        2,229              2              4                 0            1.665
Arizona OR AZ                           Docs               45                137            1,229            1, 554             6             1, 256        2,954              8             13                 1            1.778
Arkansas OR AR                          Docs               38                 35            1,433               650             4                697        9,746              5              3                 0            1,020
California ORCA                         Docs               so                185            1,821            1, 729             6             3.491        10,492             10             10                 0            2.108
Colorado OR CO                          Docs               43                131            6,947               908            26             2.379         3,793              8             12                 0            1.451
Connecticut OR CT                       Docs               18                 60            1,248               548             6             2, 387        2,515              5             19                 0               838
Delaware OR DE                          Docs               24                 59            1, 282              509             1             1.527        10.204              6              6                 1               891
Florida OR FL                           Docs               52                 94            1,913            1.416              7             1, 673        2,446              6              8                 0            1.584
Georgia OR GA                           Docs               43                150            2, 560              688             9             1.531         2,848              9             39                 1            1.122
Hawaii OR HI                            Docs               17                341            1, 137              394             0             2,767         9,489              4              3                 0               794
Idaho OR ID                             Docs               46             1,338             7,204            2,377              5            20.330        12,844             1l             28                20            2.466
Illinois OR IL                          Docs               so                 57            1,527               617             4             1.224         2,493              7             13                 0            1.075
Indiana OR "IN"                         Docs             165              1,704             8,512            2.614             27            20.365         7.151             43             71                 0            3,094
Iowa OR lA                              Docs               17                 51            7,452               696             0                597        2, 378             4             10                 0            1,193
Kansas OR KS                            Docs               38                 30            2,100            1,206              4                594        2,391              3              5                 0            1, 354
Kentucky OR KY                          Docs               18                 45            1,641               817             0                535        1, 912             1              6                 0            1,046
Louisiana OR lA                         Docs               46                 71            1,455               825             6             1, 028        3,038              8             10                 1            1,237
Maine OR ME                             Docs               29                694            1,032               473             9             6, 219        2,857             11              9                 3               905
Maryland OR MD                          Docs               26                 98            1,822               799             3             2,016         2,648             10              8                 0            1,146
Massachusetts OR MA                     Docs               45                 90            1,273               757             8             1, 144        2, 799             8             10                 0            1, 256
Michigan OR Ml                          Docs               21                 69            1,233               551             1                665        2,342              3             14                 0               930
Minnesota OR MN                         Docs               38                 so            1,558               818             4                692        2,210              5              6                 0            1,135
Mississippi OR MS                       Docs               43                452            1,203               700             6             9,085         3,548             11             12             1,027               876
Missouri OR MO                          Docs               41                 69            1,902            1,116             24                819        2,497              4              4                 0            1,503
Montana OR MT                           Docs               20                 66            1,664               612             7             1,935         2,205              4              3                 0               946
Nebraska ORNE                           Docs               18                 53            1,494               472             2                798        2,809              5              8                 0               952
Nevada OR NV                            Docs               37                 44            1,019               642             4                581        2,036              4              9                 0            1,113
New Hampshire OR NH OR NewHapshire      Docs               27                 32            1,179               566              6               595        2,253              2              8                 1            1,001
New Jersey OR NJ OR NewJersey           Docs               42                 53            1,041               530             4                963        2,196              5              6                 0               923
New Mexico OR NM OR NewMexico           Docs               45                 29               828              604              3               477        2,118              4              5                 0               958
New York OR NY OR NewYork               Docs               47                140            1,562               848              9            2,241         2,514              5             10                 0            1,194
North Carolina OR NC OR NorthCarolina   Docs             240                  79            1.745            4,905             31             5,555         6,283             18             29                 0            7,124
North Dakota OR ND OR North Dakota      Docs               21                 41            1,109               347              5               503        2,075              6              6                 0               765
Ohio OR OH                              Docs               42                118            1.578               934             4             1.290         2,612              8              7                 0            1.296
Oklahoma OR OK                          Docs               39                126            5,554               548              5            1,419         2,852              6              9                 0               992
Oregon OR "OR"                          Docs               89             1, 025            7,. 938          2, 151            21            16,233         6,038             12             67                 6            2, 383
Pennsylvania OR PA                      Docs               18                 98            1,623               616              1               945        2,605              5             32                 0               967
Rhode Island OR Rl OR Rhodelsland       Docs               17                 37            1,314               685              0               768        2,043              2             13                 0            1,034
South Carolina OR SC OR SouthCarolina   Docs               39                 60            1, 317              594              3            1,196         2,623              8             27                 0               980
South Dakota OR SD OR South Dakota      Docs               13                 28            1,546               404              1               516        2,218              5              3                 0               749
Tennessee OR TN                         Docs               40                 63            1,711               792              0               899        2.112              6             17                 0            1,064
Texas OR TX                             Docs               45                217            2,860            1,507             12             2,141         2,852              4             26                 0            1,859
Utah OR UT                              Docs               17                 43            6,197               572              l               987        1,999              2              4                 0               940
Vermont OR VT                           Docs               17                 24            1,079               279              0               659        1,804              2             13                 0               623
Virginia OR VA                          Docs              100                447            2,137            1,600             15             4,188         4,850             29             13                 0            3,103
Washington OR WA                        Docs              109                313            6,603               715            22             5,455         4,322              7             12                 1            1,251
West Virginia OR WV WestVirginia        Docs                3                 33               141               51              0               245           267             0              1                 0               145
Wisconsin OR WI                         Docs               38                 60            1,586               616              6               931        2,278              4              7                 1            1,020
Wyoming OR WY                           Docs               17                 27            1,036               299              0               288        1,809              3              3                 0               711
RNC                                     Docs               13                363                 93             297              3            2,985            608             5             52                 0               492
RSLC                                    Docs                0                 24                  9              32              5               175           118             1              3                 0               111
SGLS                                    Docs                0                  0                  1               0              0                 0            10             0              0                 0                 0
NRCC                                    Docs                4                 35                 11              13              1               150           111             1             29                 0               138
                                                    Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 26 of 27


E.S0008A (Ales) ES0009A (Ales) ESOOlOA ('Flies) ESOOllA (Ales} ES0012A (Aim) ES00138 (Email) ES0013B (flies) ES00.14A (Ales)       ESOOlSB (Ales)      ES0016A (Ales) ES0017 A (Ales} ESOOlBA (Ales) ES0019A (Ales} ES0020A (Ales)
             5               3              6               2             10                0             33                   0                 74                 0               4             22             16              6
            11               7              0               1             14                0             38                   0                 67                 0               3              6             10              1
             5               3              0               2             13                0             zz                   0                163                 0               4             18             15              4
             9               3              2               2             12                0             11                   0                 47                 0              11             18              9              1
            10               3              2               2             15                0             19                   0                 71                 4              14             23            zz               5
            11               3              3               2             15                0             15                   0                 91                 4              12             31             13              4
             6               3              0               1              8                0             11                   Q                 30                 0               9             13             14              6
             3               3              3               1             10                0             22                   0                 34                 0               3             10             11              2
             7               3              2               2             12                0             14                   0                 61                 0               5             23             13              3
             8               3              2               2             14                0             12                   0                 57                 0              10             19             16              2
             3               3              0               1              6                0             18                   0                 29                 0               3              4              8              2
           147               3              0               2             13                0             31                   0                112                 0              60             37             20              3
             5               3              2               2             16                0             13                   0                 4S                 0               4             17             14              3
           110              24              9               6             21                0            142                   0                227                 4              77            133             58             29
             3               3              2               1             10                0             11                   0                 35                 0               3             10             10              1
             5               3              2               2             10                0             14                   0                 42                 0               4             15              8              1
             3               3              0               1              5                0             12                   0                 23                 0               3              9             11              2
            10               3              2               2             13                0             12                   0                 46                 0              14             17             12              2
             7               3              2               2              9                0             17                   0                 58                 0               8             18             13              5
             4               3              0               1             11                0             17                   0                 62                 0               4             10             15              3
             9               3              2               2             14                0             13                   0                 56                 0              11             20             10              7
             3               3              2               1             10                0             15                   0                 26                 0               3              9             13              4
             5               3              0               2             11                0             17                   0                 38                 0               4             15              9              1
             5               3              3               2             11                0             15                   0                 49                 0               4             17             13              2
             5               3              2               2             10                0             32                   0                 47                 0               4             21             13              3
             7               3              2               1              7                0             12                   0                437                 0              11              9              9              1
             8               3              2               1             11                0             23                   0                 32                 0              12              8              8              2
             5               3              2               2             12                0              8                   0                 37                 0               4             14              8              1
            10               3              0               5             10                0             17                   0                 55                 0               6             22             10              6
             5               3              0               2              8                0              9                   0                 48                 0               4             18             11              3
             6               3              0               2             19                0             23                   0                 45                 0               6             22             11              4
             5               3              2               2             12                0             25                   0                 49                 0               4             19             18              4
           157              38              6               e.            24                0             18                   0                141                 4              96            131             16             22
             3               3              0               1             13                0             17                   0                 33                 0               3              7             10              3
             5               3              0               2             16                0             12                   0                 49                 0               4             18             12              4
             5               3              0               2             13                0             15                   0                 38                 0               4             13             11              1
           106              21              4               6             25                0            122                   0                14€>                0              74             79             40             11
             8               3              2               1             10                0             11                   0                 35                 0              12             10             11              2
             3               3              2               1              9                0              9                   0                 25                 0               3              4             13              2
             9               3              0               2              9                0             11                   0                 60                 0              11             19             10              2
             3               3              0               1              9                0             10                   0                 36                 0               3              6              8              2
             5               3              0               1             11                0              9                   0                 32                 0               4             15             11              3
             5               3              2               2             12                0             11                   0                 53                 1               4             20             16              3
             3               3              0               1              6                0             12                   0                 23                 0               3              7             10              1
             3               3              0               1              6                0             13                   0                 21                 0               4              2              8              1
            15               3             11               3             13                0             18                   0                 99                 1               9             36             15             29
            48              10              2               1             15                0             30                   0                 77                 4              41             56             21              6
             0               0              0               0              0                0              9                   0                   4                0               0              3              6              0
             5               3              3               2              9                0             12                   0                 38                 0               4             15             10              1
             3               3              0               2             12                0              7                   0                 76                 0               3              4              7              1
             0               0              2               0               4               0              1                   0                 68                 0               0             13             32              2
             0               0              0               0               0               0              0                   0                   0                0               0              0              0              1
             0               0              0               0               0               0              0                   0                   0                0               0              0              0              0
             0               0              0               0               1               0              2                   0                   2                0               0              1             12              1
                                                   Case 8:19-cv-02710-GJH Document 40-8 Filed 10/01/19 Page 27 of 27


ES0021A (Ries) ES0022A (EmaH) E50022A (Ries) IZlpContents (Ries Total
            10              0             93              3.158    11.903
             6              0             43            12,712     20,897
             7              0           112               6,979    16.328
            10              0             50              1,931    15, 747
            15               0             96             4.219    24.422
            13               0             95             3.858    19,868
             6               0             59             2,337    10,147
             9               0             43             2,233    16,897
            10               0             79             5,782    15,215
            11               0             59             5,171    14,386
             4               0             37             7.719    22.783
            14               l            207            12,329    59, 648
             9               0             72             1,920     9,195
            36               1.           209            15,920    60.752
             6               0             33             4,392    16, 918
             9               0             48             4,322    12,210
             7               0             33             2.459     8, 592
            12               0             71             2,160    10, 101
             9               0             63             1, 367   13, 822
            15               0             79             4,347    13,147
            11               0             70             2,609    10,227
             5               0             49             1,717     7, 689
             8               0             66             2,163     8, 858
            11               0             62             1,368    18, 528
            11               0             77             3,253    11,462
             9               0             32             3,617    11,619
             4               0             43             1,917     8,68~

             7               0             54             2,407     8,053
             4               0             68             1,955     7,841
             8               0             57             1,268     7,207
             9               0             49             1,893     7, 163
            11               0             61             2,923    11.708
            17               0            223            29,202    56.110
             8               0             38             1, 227    6,244
             9               0             71             3,391    11,485
             9               0             43             2,031    13,738
            16               0            146            15,356    52,115
             7               0             42             2,011     9,075
             4               0             31             2,969     8,991
             8               0             57             1,502     8,550
             8               0             39             1.980     7,591
             7               0             41             2,584     9,430
            19               0             68             5,938    17,680
             6               0             31             2,555    13,423
             4               0             27             1,202     5,795
            36               0            131             9.705    26,606
            17               0            101            10.732    29,971
             0               0             25                 68    1.001
            10               0             51             2.035     8.745
             8               0             27             1,248     5,594
             8               0             29                116    5,186
             0               0             10                  1       490
             0               0              0                  1        12
             1               0              9                  1       523
